DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/01/2022 has been entered.

Applicant’s Response
In Applicant’s response dated 12/01/2022, Applicant amended Claims 1, 9 and 17; and argued against all rejections previously set forth in the Office Action dated 08/01/2022.

Status of the Claims
Claims 1 – 24 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the system generates an alert if the change made by the user impacts the one or more additional forms, and transmits the alert to the user”, however, this alert appear to be the same alert that is alerting the user in independent Claim 1. Accordingly, this claim is indefinite because it is unclear if the applicant intend to claim a different alert other than the alert claimed in Claim 1.
For purposes of examination the examiner interpreted the alert of claim 5, as the same alert that is alerting the user in Claim 1. 
Claim 13 and 21 recites similar claim language, thus claim 13 and 21 are also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hazard (US 2013/0036348) in view of Dehlinger (US 2006/0259475) and in further view of Redniss (US 2016/0269453) filed on Feb 2, 2016 with a provisional application No. 62/177,399 filed on Mar 13, 2015.

Regarding Claim 1, Hazard teaches a system for creating customized insurance forms (See Hazard’s Abstract and par 0005), comprising:
a computer system having a memory, a processor, and a user interface (See Hazard’s par 0130 and Fig. 15); and
a custom forms software application stored in the memory and executed by the processor, the custom forms software application including:
a form search module retrieving at least one pre-defined form from a database and displaying the form to the user via the user interface (Hazard in par 0040 and Fig. 1A – 1B, teaches that a plurality of pages is presented to the user via the presentation device 154. Presenting a data page may also include identifying a data page that has been created by a user (e.g., using a word processing or text entry application. Hazard in par 0046 – 0047, further teaches that the user selects a form page and a list of data pages to be used in assembling the document. Hazard in par 0080, and Fig. 11, further teaches that when a user selects the tab 1026 of the display 1000, the display 1100 of figure 11 is presented. The display 1100 includes a form data region 1102 in which the form data is presented);
a form editor module for allowing the user to edit the pre-defined form using the user interface (Hazard in par 0033 – 0035, teaches that a form page includes field indicators that are used during document generation to populate the data pages with content. A field indicator may be associated with specific content data on the form page; throughout the data pages, where the field indicator appears, a component of the system may replace the field indicator with content identified on the form page. Hazard in par 0080 and Fig. 11, further teaches that when the user selects the tab 1026 of the display 1000, the display 1100 of figure 11 is presented. The display 1100 includes a form data region 1102 in which the form data is presented. The form data presented in the form data region 1102 includes both field indicators such as the field indicator 1104 and text content such as the text content 1106. The display 1100 also includes a recommended clauses region 1108which provides a list of recommended clauses to the user); and
a clause searching/filtering module allowing the user to locate one or more desired clauses from the database and allowing the user to insert the one or more desired clauses into the pre-defined form in order to create a customized insurance form (Hazard in par 0033 – 0035, teaches that a form page includes field indicators that are used during document generation to populate the data pages with content. A field indicator may be associated with specific content data on the form page; throughout the data pages, where the field indicator appears, a component of the system may replace the field indicator with content identified on the form page. Users can organize, customize and generate documents with great flexibility, according to their needs. Hazard in par 0080 and Fig. 11, further teaches that when the user selects the tab 1026 of the display 1000, the display 1100 of figure 11 is presented. The display 1100 includes a form data region 1102 in which the form data is presented. The form data presented in the form data region 1102 includes both field indicators such as the field indicator 1104 and text content such as the text content 1106. The display 1100 also includes a recommended clauses region 1108 which provides a list of recommended clauses to the user. The recommended clauses region 1108 also includes a search button 1114 which a user may select to search the available clauses) 
	wherein the custom forms software application includes a content manager for automatically alerting when a form has been added, deleted, or updated on the one or more of the customer computer system, the document management system, or the cloud computing system for tagging of the form (Hazard in par 0039, teaches that the document assembly system 150 includes an assembly processor 152 communicably coupled to a presentation device 154, a user input device 156, a memory 158, and optionally a network 160. Hazard in par 0077, further teaches that different collections of data files may include the data files stored in the memory 158 of the document assembly system 150, or accessible to the document assembly system 150 via the connection to the network 160. Hazard in par 0083, further teaches that a user or a user’s organization may customize the document assembly system 150 with approved or recommended data pages and form pages to ensure that generated documents comply with organization policies. Hazard in par 0086 – 0087 and Fig. 12, further teaches that the document assembly system 150 may be implemented over a network of devices, with different tasks distributed over one or more devices in the network. The document assembly system 150 may reside at any location (e.g., client or server) accessible to the network, as may the data pages and binder information. Hazard in par 0076 and Fig. 8, teaches that if the identified data page has not been edited, the assembly processor 152 determines whether a more current version of the data page is available at step 808. This may occur, for example, when the legal department of a corporation uploads an updated set of boilerplate clause data pages to the document assembly system 150, with similar or different titles to associated existing boilerplate clause data pages and with new or revised content. The versioning method illustrated in FIG. 8 includes one or more notifications or requests for permission from one or more users or administrators of the system 150. For example, the assembly processor 152, upon creating or detecting a new version of a data page, may take one or more actions including notifying the user, requesting permission of the user before replacing the data page in the ordered list with the more current version, and notifying one or more past users of the data page).
Accordingly, Hazard teaches the use of a list of recommended clauses, wherein the clauses includes a rating associated with the clauses (See Hazard par 0080).  Furthermore, Hazard in par 0076, further discloses that a legal department of a corporation uploads an updated set of boilerplate clause data pages to the document assembly system.
However, Hazard does not specifically disclose how the list of clauses is created, thus Hazard does not specifically disclose ingests a plurality of insurance-related forms obtained from the one or more of the customer computer system, the document management system, or the cloud computing system; decomposes the plurality of insurance-related forms into a plurality of clauses; applies a search tag to each of the plurality of clauses; and stores the plurality of clauses and the search tags in the database.
Dehlinger in par 0032 and Fig. 4A - 4B, show in flow diagram form, operations in processing citation-rich documents, such as a legal document, to form the phrase-ID table, record-ID table, and tag-ID table in the database. Dehlinger in par 0080 – 0095 and Fig. 4A, further teaches a flow diagram of steps employed by the system in extracting tags, e.g., citations, and associated phrases, e.g., statements, from each of a plurality of citation-rich records, e.g., document 62. The total number of records to be processed may be quite large. The first step in the record processing is to identify citation, at 76. As shown at 78 in figure 4A, the program then considers the sentence that immediately precedes the citation. If the sentence is a complete sentence, the sentence us extracted and assigned to the “statement" phrase for the citation or citations that it precedes, as a 84. As indicated at 84 in the figure, the sentence (statement or phrase) is extracted, assigned a phrase ID number at 94 and the phrase text is then stored, along with the PID and RID, at 96. Once the TID has been identified, the phrase ID (PID), tag ID (TID), and record ID (RID) are added to table 54 in constructing the phrase –ID table in the system. Dehlinger in par 0115 – 0122, further teaches the searching for a phrase in response to a user query. The system searches the database and returns phrases that have the closest (highest-ranking) word match with that query, along with pertinent tag information associated with that statement. The user may ask the program to display cites (tags) ranked either by phrase word-match score, by citation date, or by number of records that contain the cites. The system can display the search results in a variety of ways, depending on user selection. For example: 1. top ranked phrases, including phrases that may be associated with the same tag, 2. Top-ranked phrases for each tag, 3. top-ranked phrases and tags, arranged to place the most recent citations first and 4. Top-ranked phrases and citations, tags, arranged to place the tags with the highest record occurrence first.
Dehlinger in par 0157 – 0160 and Fig. 15, further teaches a graphical interface for record searching. Once a query is entered in box 312, the user clicks in the “add query” button. To start the search the user clicks on the “Search” button, which initiates the phrase word-match search. When this initial search is completed, the top-matched phrases are displayed on statement box 316, which also shows the tag ID for each statement. By clicking on a tag in box 316, the program will show all of the phrases for that tag in box 318 for “expanded statement.” 
Accordingly, Hazard teaches a method that allows the creation of a document by using clauses from a database, while Dehlinger teaches the creation of a database containing a plurality of phrases obtained from different document.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Dehlinger as the teaching in Hazard in order to provide the user of Hazard with a database that contains a searchable table with clauses from a plurality of sources. The motivation for doing so would have been to provide to the user an efficient method to create a document by easily obtaining phrases from a plurality of document, thus improving efficiency and collaboration between members of a community (See Hazard’s par 0104 and Dehlinger’s par 0003, 0155).
However, Hazard in view of Dehlinger does not specifically disclose “wherein the customs forms software application integrates in two-way communication and operation with one or more of a customer system, a document management system, or cloud computing system”
Redniss in par 0036, teaches that the system may be embodied as a cloud computing, a dedicated system or a distributed system throughout an organization, campus or building. For example, some users/organizations may desire the solution system 101 to be deployed in their ow servers while, simultaneously other user/organizations may prefer a cloud computing configuration.
Redniss in par 0039, further teaches that the content management system (CMS) 211 controls the interactions with users and parties and to  and from the library 212 and the user databases 213.
Redniss in par 0040, further teaches that library 212 contains numerous terms, clauses, forms, documents, contracts, term sheets and agreements for a plurality of situations including, but not limited to, employment, financing, partnership and license agreement, resolutions, minutes, standards, position statements available to a user for creation of the content for a collaboration. The user may also create his/her/its own content for any collaboration. In addition to the language or content in any collaboration document 220 in the library 212, any of such collaboration document 220 may be enabled with either or both of: a collaboration document inputting facility 221 to iteratively take the user through various terms/clauses/sections of the collaboration document for which the user must supply information or data; and a notes/tips facility 222 with notes, tips, explanations, relevance and examples of alternative language for various clauses in the collaboration document. 
Redniss in par 0041, further teaches that to ensure fairness between the user and the parties, on certain collaborations in the library 212 such as contracts, for example, the language or content of some clauses or terms may be designated as non-changeable by either the user or the parties. Redniss in par 0056, further teaches that the user can initiate a new collaboration on his/her/its dashboard screen 440 using the ‘start a new matter’ control 444. The solution system 210 activates the collaboration content subsystem 216 to assist and/or guide the user to the appropriate form or document in the library 212. The user may also elect to supply his/her/its own content for a collaboration.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Redniss with the teachings in Hazard and Dehlinger in order to provide a two-way communication and operation as disclosed in Redniss. The motivation for doing so would have been to provide an automated system that enables a user to prepare content for one or more collaborations and communicate, discuss, negotiate, contract, or other wise collaborate with one or more parties on any such collaborations (See Redniss’ Abstract).

Regarding Claim 2, Hazard in view of Dehlinger and in further view of Redniss teaches the limitations contained in parent Claim 1. Dehlinger further teaches:
wherein the clause searching/filtering module searches for desired clauses from the database using the search tags (Dehlinger in par 0032 and Fig. 4A - 4B, show in flow diagram form, operations in processing citation-rich documents, such as a legal document, to form the phrase-ID table, record-ID table, and tag-ID table in the database. Dehlinger in par 0080 – 0095 and Fig. 4A, further teaches a flow diagram of steps employed by the system in extracting tags, e.g., citations, and associated phrases, e.g., statements, from each of a plurality of citation-rich records, e.g., document 62. The total number of records to be processed may be quite large. The first step in the record processing is to identify citation, at 76. As shown at 78 in figure 4A, the program then considers the sentence that immediately precedes the citation. If the sentence is a complete sentence, the sentence us extracted and assigned to the “statement" phrase for the citation or citations that it precedes, as at 84. As indicated at 84 in the figure, the sentence (statement or phrase) is extracted, assigned a phrase ID number at 94 and the phrase text is then stored, along with the PID and RID, at 96. Once the TID has been identified, the phrase ID (PID), tag ID (TID), and record ID (RID) are added to table 54 in constructing the phrase –ID table in the system. Dehlinger in par 0115 – 0122, further teaches the searching for a phrase in response to a user query. The system searches the database and returns phrases that have the closest (highest-ranking) word match with that query, along with pertinent tag information associated with that statement. The user may ask the program to display cites (tags) ranked either by phrase word-match score, by citation date, or by number of records that contain the cites. The system can display the search results in a variety of ways, depending on user selection. For example: 1. top ranked phrases, including phrases that may be associated with the same tag, 2. Top-ranked phrases for each tag, 3. top-ranked phrases and tags, arranged to place the most recent citations first and 4. Top-ranked phrases and citations, tags, arranged to place the tags with the highest record occurrence first.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date to utilize the teaching of Dehlinger as the teaching in Hazard in order to provide the user of Hazard with a database that contains a searchable table with clauses from a plurality of sources. The motivation for doing so would have been to provide to the user an efficient method to create a document by easily obtaining phrases from a plurality of document, thus improving efficiency and collaboration between members of a community (See Hazard’s par 0104 and Dehlinger’s par 0003).

Regarding Claim 3, Hazard in view of Dehlinger and in further view of Redniss teaches the limitations contained in parent Claim 1. Hazard further teaches: 
wherein the system monitors for a change made by the user to one or more forms stored in the database (Hazard in par 0076 and Fig. 8, further teaches that the versioning method illustrated in Fig. 8, includes one or more notifications or requests for permission from one or more users or administrators of the system 150.or example, the assembly processor 152, upon creating or detecting a new version of a data page, may take one or more actions including notifying the user, requesting permission of the user before replacing the data page in the ordered list with the more current version, and notifying one or more past users of the data page. Hazard in par 0106, further teaches that a user who has access to data that has been modified in one database may receive an alert of the modification and have the option of synchronizing his or her copy of the data to the modified version. Hazard in par 0114, further teaches that the document tagging engine 1308 generates an alert informing a member of the community about a new modification associated with a previously edited component).

Regarding Claim 4, Hazard in view of Dehlinger and in further view of Redniss teaches the limitations contained in parent Claim 3. Hazard further teaches: 
wherein the system identifies one or more additional forms that are related to the one or more forms changed by the user (Hazard in par 0076, and Fig. 8, teaches that if the identified data page has not been edited, the assembly processor 152 determines whether a more current version of the data page is available at the step 808. This may occur, for example, when the legal department of a corporation uploads an updated set of boilerplate clause data pages to the document assembly system 150, with similar or different titles to associated existing boilerplate clause data pages and with new or revised document. If the assembly processor 152 identifies that a more current version of the data page is available at the step 808, the assembly processor 152 executes the step 810, replacing the data page in the ordered list with the more current version. The versioning method illustrated in Fig. 8, includes one or more notifications or requests for permission from one or more users or administrators of the system 150. For example, the assembly processor 152, upon creating or detecting a new version of a data page, may take one or more actions including notifying the user, requesting permission of the user before replacing the data page in the ordered list with the more current version, and notifying one or more past users of the data page).

Regarding Claim 5, Hazard in view of Dehlinger and in further view of Redniss teaches the limitations contained in parent Claim 4. Hazard further teaches: 
wherein the system generates an alert if the change made by the user impacts the one or more additional forms, and transmits the alert to the user (Hazard in par 0076 and Fig. 8, further teaches that the versioning method illustrated in Fig. 8, includes one or more notifications or requests for permission from one or more users or administrators of the system 150. For example, the assembly processor 152, upon creating or detecting a new version of a data page, may take one or more actions including notifying the user, requesting permission of the user before replacing the data page in the ordered list with the more current version, and notifying one or more past users of the data page. Hazard in par 0106, further teaches that a user who has access to data that has been modified in one database may receive an alert of the modification and have the option of synchronizing his or her copy of the data to the modified version. Hazard in par 0114, further teaches that the document tagging engine 1308 generates an alert informing a member of the community about a new modification associated with a previously edited component).

Regarding Claim 6, Hazard in view of Dehlinger and in further view of Redniss teaches the limitations contained in parent Claim 1. Hazard further teaches: 
wherein the system displays the pre-defined form in a first display portion of the user interface, and displays the one or more desired clauses in a second display portion of the user interface (Hazard in par 0080 and Fig. 11, further teaches that when the user selects the tab 1026 of the display 1000, the display 1100 of figure 11 is presented. The display 1100 includes a form data region 1102 in which the form data is presented. The form data presented in the form data region 1102 includes both field indicators such as the field indicator 1104 and text content such as the text content 1106. The display 1100 also includes a recommended clauses region 1108 which provides a list of recommended clauses to the user).

Regarding Claim 7, Hazard in view of Dehlinger and in further view of Redniss teaches the limitations contained in parent Claim 6. Hazard further teaches: 
wherein the user can click on one of the one or more desired clauses in the second display portion to cause the one of the one or more displayed clauses to be inserted into the pre-defined form at a desired location of the pre-defined form (Hazard in par 0033 – 0035, teaches that a form page includes field indicators that are used during document generation to populate the data pages with content. A field indicator may be associated with specific content data on the form page; throughout the data pages, where the field indicator appears, a component of the system may replace the field indicator with content identified on the form page. Users can organize, customize and generate documents with great flexibility, according to their needs. Hazard in par 0080 and Fig. 11, further teaches that when the user selects the tab 1026 of the display 1000, the display 1100 of figure 11 is presented. The display 1100 includes a form data region 1102 in which the form data is presented. The form data presented in the form data region 1102 includes both field indicators such as the field indicator 1104 and text content such as the text content 1106. The display 1100 also includes a recommended clauses region 1108 which provides a list of recommended clauses to the user. The recommended clauses region 1108 also includes a search button 1114 which a user may select to search the available clauses).

Regarding Claim 8, Hazard in view of Dehlinger and in further view of Redniss teaches the limitations contained in parent Claim 1. Hazard further teaches: 
wherein the system automatically recommends a clause stored in the database for insertion into the pre-defined form (Hazard in par 0080 and Fig. 11, further teaches that when the user selects the tab 1026 of the display 1000, the display 1100 of figure 11 is presented. The display 1100 includes a form data region 1102 in which the form data is presented. The form data presented in the form data region 1102 includes both field indicators such as the field indicator 1104 and text content such as the text content 1106. The display 1100 also includes a recommended clauses region 1108 which provides a list of recommended clauses to the user).

Regarding Claim 9, this Claim merely recites a method for creating a customized insurance form, comprising steps as similarly executed by the system of Claim 1.  Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 9, as indicated in the above rejection of Claim 1.

Regarding Claim 10, this Claim merely recites a method for creating a customized insurance form, comprising steps as similarly executed by the system of Claim 2.  Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 10, as indicated in the above rejection of Claim 2.

Regarding Claim 11, this Claim merely recites a method for creating a customized insurance form, comprising steps as similarly executed by the system of Claim 3.  Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 11, as indicated in the above rejection of Claim 3.

Regarding Claim 12, this Claim merely recites a method for creating a customized insurance form, comprising steps as similarly executed by the system of Claim 4.  Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 12, as indicated in the above rejection of Claim 4.

Regarding Claim 13, this Claim merely recites a method for creating a customized insurance form, comprising steps as similarly executed by the system of Claim 5.  Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 5.

Regarding Claim 14, this Claim merely recites a method for creating a customized insurance form, comprising steps as similarly executed by the system of Claim 6.  Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 6.

Regarding Claim 15, this Claim merely recites a method for creating a customized insurance form, comprising steps as similarly executed by the system of Claim 7.  Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 7.

Regarding Claim 16, this Claim merely recites a method for creating a customized insurance form, comprising steps as similarly executed by the system of Claim 8.  Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 8.

Regarding Claim 17, this Claim merely recites a non-transitory, computer-readable medium having instructions stored thereon which, when executed by a computer system, cause the computer system to execute steps for creating a customized insurance form as similarly recited in Claim 1. Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 1.

Regarding Claim 18, this Claim merely recites a non-transitory, computer-readable medium having instructions stored thereon which, when executed by a computer system, cause the computer system to execute steps for creating a customized insurance form as similarly recited in Claim 2. Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 2.

Regarding Claim 19, this Claim merely recites a non-transitory, computer-readable medium having instructions stored thereon which, when executed by a computer system, cause the computer system to execute steps for creating a customized insurance form as similarly recited in Claim 3. Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 3.

Regarding Claim 20, this Claim merely recites a non-transitory, computer-readable medium having instructions stored thereon which, when executed by a computer system, cause the computer system to execute steps for creating a customized insurance form as similarly recited in Claim 4. Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 4.

Regarding Claim 21, this Claim merely recites a non-transitory, computer-readable medium having instructions stored thereon which, when executed by a computer system, cause the computer system to execute steps for creating a customized insurance form as similarly recited in Claim 5. Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 21, as indicated in the above rejection of Claim 5.

Regarding Claim 22, this Claim merely recites a non-transitory, computer-readable medium having instructions stored thereon which, when executed by a computer system, cause the computer system to execute steps for creating a customized insurance form as similarly recited in Claim 6. Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 22, as indicated in the above rejection of Claim 6.

Regarding Claim 23, this Claim merely recites a non-transitory, computer-readable medium having instructions stored thereon which, when executed by a computer system, cause the computer system to execute steps for creating a customized insurance form as similarly recited in Claim 7. Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 23, as indicated in the above rejection of Claim 7.

Regarding Claim 24, this Claim merely recites a non-transitory, computer-readable medium having instructions stored thereon which, when executed by a computer system, cause the computer system to execute steps for creating a customized insurance form as similarly recited in Claim 8. Accordingly, Hazard in view of Dehlinger and in further view of Redniss discloses/teaches every limitation of Claim 24, as indicated in the above rejection of Claim 8.

Response to Arguments
Applicant’s arguments, see remarks pages 1 – 2, filed 12/01/2022, with respect to the rejection(s) of claim(s)1 – 24 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

	(1) Applicant argues: that neither Hazard, Dehliner, nor Redniss, taken alone or in any combination, teach or suggest the foregoing features added to independent Claims 1, 9, and 17. While Hazard discloses alerting a user that a field of information is missing (par 0066), that data in a database has been modified (paragraph 0106) or that a document has been modified (paragraph 0114), there is no disclosure of automatically alerting when a form has been added, deleted, or updated on a separate computer system, such as a customer computer system, a document management system, or a cloud computing system, for subsequent tagging of the form. Dehlinger and Redniss are similar deficient. 
	The examiner respectfully disagrees.
	Hazard in par 0039, teaches that the document assembly system 150 includes an assembly processor 152 communicably coupled to a presentation device 154, a user input device 156, a memory 158, and optionally a network 160. Hazard in par 0077, further teaches that different collections of data files may include the data files stored in the memory 158 of the document assembly system 150, or accessible to the document assembly system 150 via the connection to the network 160. Hazard in par 0083, further teaches that a user or a user’s organization may customize the document assembly system 150 with approved or recommended data pages and form pages to ensure that generated documents comply with organization policies. Hazard in par 0086 – 0087 and Fig. 12, further teaches that the document assembly system 150 may be implemented over a network of devices, with different tasks distributed over one or more devices in the network. The document assembly system 150 may reside at any location (e.g., client or server) accessible to the network, as may the data pages and binder information.
	Hazard in par 0076 and Fig. 8, teaches that if the identified data page has not been edited, the assembly processor 152 determines whether a more current version of the data page is available at step 808. This may occur, for example, when the legal department of a corporation uploads an updated set of boilerplate clause data pages to the document assembly system 150, with similar or different titles to associated existing boilerplate clause data pages and with new or revised content. The versioning method illustrated in FIG. 8 includes one or more notifications or requests for permission from one or more users or administrators of the system 150. For example, the assembly processor 152, upon creating or detecting a new version of a data page, may take one or more actions including notifying the user, requesting permission of the user before replacing the data page in the ordered list with the more current version, and notifying one or more past users of the data page.
	Hazard teaches a document assembly system which is a customer computer system, and document management system and can be located in a server or locally in the user computing device. Furthermore, Hazard is providing the user with an alert when a document has been added or updated, and is available to be use by the user. Thus, as correctly admitted by the applicant Hazard is providing an alert when a field of information is missing, an alert when the database has been modified and an alert when a document has been modified, however, Hazard further teaches or suggest an alert when a form has been added or updated on a document management system for subsequent tagging of the form, because a new a legal department of a corporation uploads an updated set of boilerplate clause data pages to the document assembly system which is a document management system and notify the user of the new or updated document to be use by the user creating the corresponding document.
	Therefore, Hazard teaches or suggests “wherein the custom forms software application includes a content manager for automatically alerting when a form has been added, deleted, or updated on the one or more of the customer computer system, the document management system, or the cloud computing system for tagging of the form” as claimed in claim 1 and similarly claimed in Claims 9 and 17.
Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176